           Case 1:18-cv-01556-TSC Document 22 Filed 04/10/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |                Civil Action No. 18- 01556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

                       MOTION TO AMEND BRIEFING SCHEUDLE

       Defendants U.S. Department of Justice (“DOJ”) and Federal Bureau of Prisons (“BOP”)

(collectively, “Defendants”), by and through undersigned counsel, respectfully request an

extension of time, up to and including April 30, 2019, in which to file their dispositive motion in

this case. In support of this motion, Defendants state the following:

BACKGROUND

1.     Plaintiff Buzzfeed Inc. filed its Complaint (ECF No. 1) pursuant to the Freedom of

       Information Act (“FOIA”).

2.     On March 15, 2019, the Court entered the following amended briefing schedule for this

       case:

              Defendants' motion for summary judgment due by April 10, 2019.
              Plaintiff's combined opposition/cross-motion due May 10, 2019.
              Defendants’ combined reply/opposition due June 14, 2019.
              Plaintiff's reply due by June 28, 2019.

3.     Due to undersigned counsel having been unavailable to work multiple days between March

       25 and April 5, 2019 due to illness and having several substantial filings and discovery

       deadlines in the prior three weeks, counsel needs additional time to review the
         Case 1:18-cv-01556-TSC Document 22 Filed 04/10/19 Page 2 of 3



       administrative and federal court history case of the case, confer with the agency’s counsel,

       and draft Defendants’ dispositive briefing.

4.     Pursuant to LCvR 7(m), Plaintiff’s counsel was contacted (via email) during the early

       afternoon on Monday, April 8, 2019 to obtain his position on this motion; however,

       undersigned counsel has not yet received a response.

5.     If the Court grants this motion, then the amended briefing schedule would be as follows:

              Defendants' motion for summary judgment due by April 20, 2019.

              Plaintiff's combined opposition/cross-motion due May 20, 2019.

              Defendants’ combined reply/opposition due June 20, 2019.

              Plaintiff's reply due by July 8, 2019.

       WHEREFORE, for the foregoing reasons, Defendants respectfully request that the Court

grant this Motion for Extension of Time to File Answer. A proposed Order consistent with this

request is attached herewith.

Dated: March 8, 2019                   Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                       DANIEL F. VANHORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                   By: /s/ April Denise Seabrook
                                      APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: 202-252-2525
                                      April.Seabrook@usdoj.gov

                                       COUNSEL FOR DEFENDANTS




                                                 2
          Case 1:18-cv-01556-TSC Document 22 Filed 04/10/19 Page 3 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |                   Civil Action No. 18-CV-01556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

                                             ORDER

       Upon consideration of the Defendants’ Motion for Extension of Time and the entire

record herein, it is hereby

       ORDERED that Defendants’ Motion is GRANTED.

       It is FURTHER ORDERED that the briefing schedule issued by Minute Order on

March 15, 2019, shall be amended to contain the following due dates:


              Defendants' motion for summary judgment due by April 20, 2019.

              Plaintiff's combined opposition/cross-motion due May 20, 2019.

              Defendants’ combined reply/opposition due June 20, 2019.

              Plaintiff's reply due by July 8, 2019.




       It is SO ORDERED this             day of                          , 2019.




                                              TANYA S. CHUTKAN
                                              UNITED STATES DISTRICT COURT JUDGE
